Case 0:21-mj-06270-LSS Document 3 Entered on FLSD Docket 04/30/2021 Page 1 of 1




                            UNITED STATESDISTRICT COW T
                            SOU THERN DISTRICT OF FLORIDA
                                     CA SE N O.21-6270-SN OW
                                                                     FILED BY          lz
                                                                                        -         D .c .

  IN llE:SEA LED COM PLAINT                                                 Apr 28,2021
                                                                            ANGELA E.NOBLL
                                                                           t;k.HRK U.s.DjST.cT.
                                                                           s.D.o !rFu .- FTL
                                        SEALIN G OR DER
               TH IS CAU SE isbeforetheCourton the Governm ent'sM otion to Seal. Being fully
  advised,itishereby
               ORD ERED A ND AD JUD GED thatthem otion isG M N TED and thefollowing be
  SEALED untilthe arrestoftheD efendantor furtherO rderoftheCourt, with the exception of
  copiesprovided to 1aw enforcem entpersomzel:
               1. M otion to Seal;
               2. Com plaintand A ftidavitdated April28,2021;
               3,ArrestW arrantdatedApril28,2021
               4.BondRecomm endation,and
               5. ThisOrder.
               DON E AND ORDERED atFortLauderdale,Florida,this28th day ofApril, 2021.


                                                                       J.
                                                               h s sx ow
                                                      = TEDSG TESMAGISTRAT:JLIDGE
  Copiesto:

  AUSA BrookeLatta(FTL)
